Citation Nr: 1432796	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  05-00 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a left knee injury with traumatic arthritis and instability, currently rated 10 percent disabling on the basis of limitation of motion and 30 percent disabling on the basis of instability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to August 1974.

These matters come before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied entitlement to a rating in excess of 30 percent for residuals of a left knee injury with traumatic arthritis.

The Veteran testified before the undersigned at an October 2007 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with the record.

In August 2008, the Board remanded the left knee issue for further development.

In February 2012, the Board issued a decision that denied a rating in excess of 30 percent for the service-connected left knee disability on the basis of instability.  The Board also granted a separate 10 percent rating for the service-connected left knee disability on the basis of traumatic arthritis with limitation of motion.  The agency of original jurisdiction (AOJ) implemented the Board's February 2012 decision by way of a December 2012 rating decision.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's February 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge that conducted the October 2007 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter in September 2013 notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  Hence, the February 2012 decision was vacated by the Board in April 2014 and this decision satisfies the Veteran's request.   

In June 2014, the RO granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, effective from February 25, 2014.  There is no indication that the Veteran has expressed any disagreement with the decision that granted his TDIU rating.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement (NOD) regarding disability compensation level [effective date] separate from prior NOD regarding issue of service connection); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Consequently, the Board does not have jurisdiction to address any downstream element associated with the TDIU rating.

A February 2014 rating decision the RO denied entitlement to a rating in excess of 20 percent for status post right knee arthroscopy on the basis of instability and granted a separate 10 percent rating for the service-connected right knee disability on the basis of degenerative arthritis with limitation of motion, effective from April 30, 2013.  The Veteran submitted a notice of disagreement with respect to this decision in March 2014.  The RO has continued to process the appeal and it is not yet ripe for appellate review.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Following the Board's February 2012 decision, additional evidence has been associated with the Veteran's paperless records in VBMS and the Virtual VA system which are relevant to the claim for an increased rating for the service-connected left knee disability.  This evidence includes, but is not limited to, an August 2012 VA examination report, an October 2012 addendum to the August 2012 VA examination report, a December 2012 VA examination report, and additional VA treatment records.

In May 2014, the Board sent the Veteran a letter asking whether he wanted to waive consideration of this evidence by the AOJ.  He subsequently responded that he wished to have his case remanded back to the AOJ for review of the additional evidence.  Hence, the issue of entitlement to an increased rating for the service-connected left knee disability must be remanded.

Accordingly, the case is REMANDED for the following action:

The AOJ shall issue a supplemental statement of the case as to the issue of entitlement to an increased rating for residuals of a left knee injury with traumatic arthritis and instability that considers all additional relevant evidence (including the August 2012 VA examination report, the October 2012 addendum to the August 2012 VA examination report, the December 2012 VA examination report, the additional VA treatment records, and any additional relevant evidence received since a July 2011 supplemental statement of the case).  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



